JOHNSON, J.,
concurring specially: While I concur with the majority opinion, I write separately to further underscore the two points which I discuss below.
First, it is clear that New Hampshire Rule of Evidence 804(b)(3), and its federal counterpart, have caused considerable debate among the courts and commentators in those situations when a statement of an unavailable declarant is used to inculpate a defendant. I believe that the position of the majority in this case is the better view and hence concur. I write separately, however, to stress that there must *351be corroborating evidence concerning the reliability of the declarant’s out-of-court statement in order to inculpate an accused, such as the defendant, just as the Rule requires such evidence to exculpate the accused.
The majority has examined the record to determine whether there are corroborating circumstances which clearly indicate the trustworthiness of Mr. Gokey’s statement to his wife inculpating Kiewart. I believe it important to once again review those facts. The evidence is clear and convincing that (1) Mr. Gokey and the defendant were together on the night of the robbery; (2) the defendant expressed his desire to be involved in “another job”; (3) the defendant pointed out a house in Dublin and stated that the owner owed him money, and that the defendant wanted to get even with this person; (4) the defendant was concerned that, since he had worked for this individual he would be recognized, and hence would have to cover his face; (5) the defendant was playing with a .357 magnum as the defendant and the Gokeys drove to Keene; (6) the gun was removed from the Gokey car when the defendant and Mr. Gokey entered the truck; (7) on the evening of the robbery, Mr. Pillsbury and his secretary were working at his home in Dublin when two men, one later identified as Mr. Gokey, entered the home; (8) the other man had a paper bag over his head with holes for eyes and mouth; (9) Kiewert was identified as a former employee of Pillsbury; (10) Gokey was carrying a gun and Pillsbury was struck with a gun; and (11) when the truck that the two men were using was located, the .357 magnum, a paper bag with holes in it, and Pillsbury’s wallet were found. I find that all of this evidence clearly corroborates the reliability of Mr. Gokey’s statement to his wife that the defendant had jointly participated in the Pillsbury robbery.
The second reason I write separately is to briefly discuss Professor Wigmore’s distinguished treatise on evidence, and to explain why he would conclude that the statement of Mrs. Gokey should be admitted to prove the defendant’s involvement in this robbery. Wig-more states that
“Since the principle is that the statement [against interest] is made under circumstances fairly indicating the declarant’s sincerity and accuracy (§ 1457), it is obvious that the situation indicates the correctness of whatever he may say while under that influence. In other words, the statement may be accepted, not merely as to the specific fact against interest, but also as to every fact contained in the same statement.”
*3525 J. WlGMORE, Evidence § 1465, at 339 (Chadbourn rev. 1974) (emphasis added). Wigmore goes on to say that “[a\ll parts of the speech or entry may be admitted which appear to have been made while the declarant was in the trustworthy condition of mind which permitted him to state what was against his interest.” Id. at 341 (emphasis added).
I find, under the peculiar facts of this case, that Mr. Gokey’s entire statement, including that portion inculpating the defendant, was sufficiently reliable to have been admitted into evidence.